tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service commerce street mc dal dallas tx date jul person to contact identification_number contact telephone number telephone number fax ein certified mail - return receipt requested dear this is a final_determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective january 20xx for the following reason s sec_501 of the code provides that charitable or educational_purposes is exempt from federal_income_tax provided no part earnings inures to the benefit of any private_shareholder_or_individual an organization organized and operated exclusively for of its net sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes specified in sec_501 an organization will not be so regarded if more than in insubstantial part of its activities is not in furtherance of an exempt_purpose had been inactive during the conduct of an examination the president stated that conducted no training of any kind and since sometime during 20xx during 20xx provided no facilities for services to anyone as it stated it would do in its articles and in its form_1023 neither were these activities conducted during the year ended december 20xx as such you failed to meet the requirements of internal_revenue_code sec_50 1i c and sec_1_501_c_3_-1 in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code effective january 20xx you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all subsequent years processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed withindollar_figure days from the date this determination_letter was mailed to you please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses u s district_court for the district of columbia constitution ave n w us court of federal claims madison place nw washington dc washington dc united_states tax_court second street nw washington dc you may also be eligible for help from the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you qualify for tas assistance which is always free if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosures publication maria hooke director eo examinations department of the treasury internal_revenue_service tax exempt and government entities irs exempt_organizations examinations pate e taxpayer_identification_number ea form tax_year s ended dec 20xx person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years letter rev catalog number 34809f what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret a von lienen director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number dec 20xx year period ended explanations of items issue should the income_tax exemption of sec_501 be revoked since the organization fails the operational_test on the grounds that the failure to conduct any activities violates the requirement that it be operated exclusively for exempt purposes facts c and as a a public charity revenue service on april 19xx received its exemption from the internal herein referred to as is recognized as an irc the amended articles of incorporation filed on april 19xx state in article iv that the purpose of the organization is to provide training facilities for hearing impaired individuals who are in need of job training or supervision services to the deaf etc part il of form_1023 states that since 19xx has provided a residential treatment facility for chemically dependent hearing impaired individuals and that since 11-1-19xx they have provided interpreter services for hearing impaired these activities were all included in the application form_1023 this examination disclosed that there had been no activities the 20xx form_990 was marked in its’ during the year under exam during the conduct of the examination the president stated that since sometime during 20xx provided no facilities for services to anyone as it stated it would do in its articles and in its’ form_1023 neither were these activities conducted during the year ended december 20xx had been inactive conducted no training of any kind and during 20xx told agent organization any of the steps towards termination agent performed an examination of form_990 filed by for the year ended dec 20xx conducted by heading as a final return’ form 886-a catalog number 20810w page information_document_request dated april 20xx was provided to completing the steps required to terminate the organization managing director during the examination that he wished to terminate the to assist in as of june 20xx no reply had been received to show that he had completed the reply was due on may 20xx showed income from investments of dollar_figurexxx xx but showed no the final return of investments on the balance_sheet upon inquiry statements from october 20xx account statement was shown as dollar_figurexxx xxx xx showed me a cumulative list of earnings and losses for the organization to show that it had lost money over its’ life agent stated that such losses did not carry forward and obviate the need to donate all funds to another public charity in connection with its proposed termination where they maintain a savings account the balance on the provided selected monthly the managing director publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number dec 20xx year period ended explanations of items law sec_501 of the internal_revenue_code irc exempts from federal_income_tax organizations which are organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual tax reg sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt tax reg sec_1_501_c_3_-1 states that an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals reg c -1 c provide that an organization is operated exclusively for charitable purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 reg c -1 b provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized however an organization does not meet the organizational_test if its articles or the law of the state in which it was created provide that its assets would upon dissolution be distributed to its members or shareholders sec_509 of the irc specifies such public_charities normally receive more than one- third of its support in each taxable_year from any combination of gifts grants contributions or membership fees and from gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities revproc_90_27 1990_1_cb_514 date states that a ruling or determination_letter recognizing exemption may be revoked or modified by a notice to the taxpayer to whom the ruling or determination_letter originally was issued enactment of legislation or ratification of a tax_treaty a decision of the united_states supreme court issuance of temporary or final regulations or issuance of a revenue_ruling revenue_procedure or other statement published in the internal_revenue_bulletin the revocation or modification may be retroactive if the form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service e schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number dec 20xx year period ended explanations of items organization omitted or misstated a material fact operated in a manner materially different from that originally represented or in the case of organization to which sec_503 applies engaged in a prohibited_transaction with the purpose of diverting corpus or income of the organization from its exempt_purpose and such transaction involved a substantial part of the corpus or income of such organization where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change govt position since the organization has failed to carry on exempt operations since january 20xx through the present this constitutes a failure to meet the operational_test and thus it does not qualify for tax exemption under section sec_501 of the irc taxpayer position the taxpayer has stated that they wish to terminate the organization but has not shown any progress towards meeting the requirements for termination as to their funds on hand it is not clear if the organization believes that prior period losses reduce the amount of net assets to be given to a qualifying charity conclusion the organization does not qualify for exemption under sec_501 therefore its tax exempt status should be revoked effective january 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
